DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on January 11, 2021. Claims 1, 8, 10-11, 15, 18 and 20 are amended, Claim 21 is added, Claim 9 is cancelled, and presents arguments, is hereby acknowledged. Claims 1-8, 10-21 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on January 11, 2021 have been fully considered. 
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190001589 A1 (Salimi), in view of WO 202034632A (Xu) and in further view Model-Based Enterprise Summit Report NIST.TN.1820 (NIST), US 20140277662 A1 (Kesler) and US 20090288047 A1 (Tang).
Regarding Claims 1, 10 and 16, Salimi teaches:
1. An electronic device comprising: at least one processor; at least one memory storing a model based definition (MBD) representing a model of a part; and an artificial intelligence (Al) client service that, in response to execution by the at least one processor, is configured to: receive inspection data corresponding to a cut part being fabricated based on the model of the part: compare the received inspection data to the MBD to determine any deviations of the cut part from the MBD: determine whether the cut part is defective based on the comparison; analyze at least one deviation of the cut part from the MBD to determine at least one root cause of the at least one deviation; and update a digital thread corresponding to the part when the cut part is determined to be defective including automatically determining the automatically talking an action to alleviate the at least one toot cause (Salimi: Figs. 1, 3-4, a model based manufacturing process that consists of design, engineering (manufacturing model, calibration, production, and quality check procedures and tool) and shop (quality inspection and feedback to the engineering flow); the manufacturing processing iterates based on the quality inspections and ends when the glass cut meets the design spec (match); the process is an computer based automatic system).
a MBD based digital thread and/or nesting scripts that using MBD to generate manufacturing processing with tolerance parameters and number of iteration).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Salimi with a digital thread and nesting scripts as further taught by Xu. The advantage of doing so is to enable a 3D MBD driven manufacturing process to improve manufacturing efficiency (Xu: Abstract).
Salimi does not teach explicitly on updating a digital thread corresponding to the part when the cut part is determined to be defective. However, NIST teaches (NIST: p112-118, an iterative manufacturing process that leverage inspection results to adjust design, processing flow, and etc., i.e. alleviate the manufacturing faults).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Salimi with updating a digital thread corresponding to the part when the cut part is determined to be defective as further taught by NIST. The advantage of doing so is to enable a 3D MBD driven manufacturing process to improve manufacturing efficiency.
Salimi does not illustrate explicitly on determining the root cause. However, Kesler teaches (Kesler: Figs. 5, 16, 19, determine root causes and manufacturing step corresponding to the root cause, which also can be seen through the teaching of Tang’s as illustrated in Fig. 6 to identify faults and correct them).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Salimi with determining the root 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Salimi with determining the root cause and correct faults as further taught by Tang. The advantage of doing so is to enable a rule based system to correct faults identified through engineering process (Tang: [0002]-[0009]).
Regarding Claim 2, Salimi as modified teaches all elements of Claim 2. Salimi as modified further teaches:
The electronic device of claim 1. wherein updating the digital thread by the Al client service, in response to execution by the at least one processor, comprises revising a nesting script of the cut part (Salimi: Figs. 3-4 and NIST: p112-118).
Regarding Claims 3, 12 and 17, Salimi as modified teaches all elements of Claims 1, 10 and 16 respectively. Salimi as modified further teaches:
The electronic device of claim 1. wherein updating the digital thread by the Al client service, in response to execution by the at least one processor, comprises instructing a cutting device to recut the cut part using new material (Salimi: Figs. 3-4 and NIST: p112-118, where recut using existing or new material depending on defect types, design tolerance, and vendor choices).
Regarding Claim 4, Salimi as modified teaches all elements of Claim 1. Salimi as modified further teaches:
where reexamination to certain the detect is known practice).
Regarding Claim 5, Salimi as modified teaches all elements of Claim 1. Salimi as modified further teaches:
The electronic device of claim 1. wherein updating the digital thread by the Al client service, in response to execution by the at least one processor, comprises instructing a cutting device to revise the cut part in real time (Salimi: Figs: 3-4).
Regarding Claims 6, 13, Salimi as modified teaches all elements of Claims 1, 10 respectively. Salimi as modified further teaches:
The electronic device of claim 1, wherein the MBD is a master MBD of the part and updating the digital thread by the Al client service, in response to execution by the at least one processor, comprises revising at least one of a cutting script of the cut part, a nesting script of the cut part, a dedicated MBD of the cut part, a master cutting script of the part, a master nesting script of the part, or the master MBD (NIST: p112-118, updating master MBD vs. Salimi Figs. 3-4 on manufacturing model).
Claims 7-8, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190001589 A1 (Salimi), in view of WO 202034632A (Xu) and in further view Model-Based Enterprise Summit Report NIST.TN.1820 (NIST) and US 20140277662 A1 (Kesler).
Regarding Claims 7, 14 and 19, Salimi as modified teaches all elements of Claims 1, 10 and 16 respectively. Salimi as modified does not teach explicitly on 
The electronic device of claim 1, wherein updating the digital thread by the Al client service, in response to execution by the at least one processor, comprises communicating to a design entity at least one of information relating to the comparison of the inspection data to the MBD, the occurrence of defective parts over time, or information relating to past occurrences of defective parts (Kesler: Figs. 2 and 4-6, identify detects and defect trend, generate problem indicators, and communicate).
Regarding Claims 8, 15 and 20, Salimi as modified teaches all elements of Claims 1, 10 and 16 respectively. Salimi as modified
The electronic device of claim 1, wherein updating the digital thread by the Al client service, in response to execution by the at least one processor, comprises  automatically analyzing the occurrence of defective parts over time and automatically determining and automatically taking the action to reduce future occurrences of defective parts (Kesler: Figs. 2 and 4-6, identify detects and defect trend, generate problem indicators, and communicate; Salimi: Figs. 3-4, and NIST: p112-118, where reexamination to certain the detect is known practice).
Allowable Subject Matter
The Claims 11, 18 and 21 are objected to as being dependent upon a rejected base claims 10, 16 and 1 respectively, but are potentially allowable if rewritten in 
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHITONG CHEN/